After the argument, the Court were divided in opinion on the question—whether the action of Trover was proper? Two of the Judges deciding in the affirmative, against the other: But they concurred, clearly and unanimously, on the point of jurisdiction; and, accordingly, gave
Judgment for the'plaintiffs.*

 Since the Revolution, however, the nature and extent of the Admiralty jurisdiction, has been more strictly investigated and defined, both in the State Courts, and the Courts of the United States. See 1. Dall. Rep. 49. 95. 180. 218. and several cases in the sequel of this volume.